                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )
                                                 )
       vs.                                       )       CRIMINAL NO. 19-2855 JB
                                                 )
STEVEN GRIEGO,                                   )
                                                 )
               Defendant.                        )


        NOTICE REGARDING ATTENDANCE PREFERENCE FOR HEARING

       The United States, in accordance with the Court’s instructions, hereby provides notice

that it prefers to attend the December 10, 2020, motion to withdraw as attorney hearing in this

cause remotely via Zoom. The filing of this notice in CM/ECF caused a copy to be served

electronically on Phillip G. Sapien, counsel for the defendant.



                                                     JOHN C. ANDERSON
                                                     United States Attorney



                                                     ____________________________
                                                     SAMUEL A. HURTADO
                                                     Assistant United States Attorney
                                                     Post Office Box 607
                                                     Albuquerque, New Mexico 87103
                                                     (505) 346-7274
